Greene, J.
(dissenting) : I dissent from the opinion of the court in this case, and am authorized to say that Doster, O. J., and Pollock, J., also,dissent.
I agree with the court that section 2254 of the General Statutes of 1899 (Gen. Stat. 1897, ch. 100, § 376), quoted in the opinion, does not and was not intended to cast descent. Under this section, one imprisoned for a period less than life is divested only of all civil rights, and I assume that the lawmakers knew this; hence the passage of section 5583 of the General Statutes of 1899 (Gen. Stat. 1897, ch. 102, §311), as follows :
“Whenever any person shall be imprisoned under a sentence of imprisonment for life, his estate, propperty and effects shall be administered and disposed of in all respects as if he were naturally dead.”
This section means that when one is sentenced and imprisoned for life he is, as to all property interests, actually dead. The language used in this section is sufficiently apt and appropriate to cast descent. The word “administered,” therein used, as defined by Webster, means “to manage or conduct, as public affairs ; to direct or superintend the execution, application or conduct of; to settle, as the estate of one who dies without will or whose will fails of an executor.” Bouvier defines it as “the management of the estate of an intestate or testator who has no executor.” “Administrator,” according to Bouvier, means,“ aperson authorized to manage and distx’ibute the estate of an intestate or testator who has no executor.”
An administrator in Kansas has absolute control, for the purpose of administering an estate, over real estate as well as personal property. It is true that the law requires an administrator in Kansas to dis*547pose of the personal property first, and pay the debts, if there be sufficient funds from the sale of it, but this is not because the administration of the estate does not include the real as well as the personal property, nor because real estate is more sacred than personal property, but because the personal property is more liable to waste, and, therefore, should be first cared for. If there-be sufficient personal property to pay the outstanding liabilities and expenses of administration the duty of the administrator there' ends, but if not, his power to dispose of real estate is equal to that granted him to dispose of personal property.
The language used in section 5588 is “that his estate, property and effects shall be administered and disposed of.” “Disposed of,” as defined by Bouvier, means “to alienate or direct the ownership of property as disposed by will.” These words were used in this statute in their broad and generally accepted meaning, and are sufficiently apt and appropriate to cast descent. When the legislature passed this section, it meant that, when any person shall be sentenced and imprisoned for life, his property shall immediately descend as if he were dead, and that an administrator shall be appointed, whose duty it shall be to administer the entire estate in the usual and ordinary way. If it were necessary to make this plainer, a reference to article 17 of the criminal code, where this section is found, will simplify it. That entire article, exclusive of section 5583, is directed to the care and management of the property of persons sentenced and imprisoned in the penitentiary for a period less than life, and ample provisions are there made for such cases. Section 5583 adds nothing to these provisions, nor is it claimed by the court that it does; so that, if this section be not susceptible of the construction we place *548on it, then it is meaningless, and we find that we have a statute which makes ample provision for the care, custody and control of the property of one who is sentenced and imprisoned in the penitentiary for a period less than life, but no provision whatever for the care or management of the property of one who is sentenced and imprisoned for life. It is a cardinal principle in the interpretation of a statute that the entire statute or act must be construed together, and that each provision should be given full force and effect. The construction placed on section 5583 by the court in its opinion renders that section nugatory.
Nor does this section work a forfeiture in a case of sentence and imprisonment for life of one without heirs, as indicated by the court. A forfeiture not only •divests one of his estate, but invests it either in the party injured, as recompense for the wrong which he alone, or the public together with himself, has suffered, or invests it in the public. Under this section of the statute, if the person sentenced and imprisoned has no heirs to take, then his estate escheats exactly as it would if he died naturally. One anticipating death by imprisonment for life may dispose of his property by will as effectually as one who anticipates death by natural causes.
The case of Rachel Beard, Respondent, v. William J. Knox, Executor of William M. Beard, Appellant, 5 Cal. 252, cited by the court in its opinion as an authority for its position, when examined will not bear the construction claimed for it. The statute in that state provides that “all property, acquired by either husband or wife, except such as may be acquired by gift, bequest, devise, or descent, shall be common property.” It is further provided that the husband shall have the entire control of the common property, with *549absolute power to dispose of it, and upon the dissolution of the community, by death of either the husband . or wife, one-half of the common property shall go to "the survivor. In the opinion the court said:
“The words ‘with absolute power to dispose of’ ought not to be extended to a disposition by devise. The husband and wife, during'coverture, are jointly seized of the property, with a half interest remaining over to the wife, subject only to the husband’s disposal during their joint lives. This is a present, definite and certain interest, which becomes absolute at his death, so that a disposition by devise, which can only attach after the death of the testator, cannot affect it, for such a conveyance can only operate after death, upon the very happening of which the law of this state determines the estate, and the widow becomes seized of one-half of the property.”
It is plain from this statute that it was only during the life of the husband and wife that the husband had absolute control and could dispose of the property. Our construction of section 5583 may seem harsh, and it may be subject to all the inconveniences and unpleasant things suggested by the court, but it is the plain and unmistakable meaning of the language used by the lawmakers, and we have nothing to do but to give it the interpretation intended by that department of government. Therefore, upon the sentence and imprisonment in the penitentiary of one for life, his property at once descends.